Citation Nr: 9926467	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical services received in April 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active duty from September 1940 to August 
1945.

This  matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination by the 
Department of Veterans Affairs (VA) Medical Administration 
Service (MAS) of the VA Medical and Regional Office Center 
(M& ROC) at Wichita, Kansas. 

While this appeal was pending, a new regulation concerning 
procedures for reconsideration of claims for reimbursement 
for non-VA care not authorized in advance, and certain other 
benefits administered by the Veterans Health Administration 
(VHA), was promulgated and became final, effective from 
August 17, 1999.  See 38 C.F.R. § 17.133 (Effective August 
17, 1999).  The new regulation provides, in pertinent part, 
that . . . 
[a]n individual who disagrees with the initial decision 
denying the
	claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

As the veteran in this case has not yet had the 
opportunity to request reconsideration of the adverse 
determination made by the MAS of the Wichita M&ROC, 
and to request, if he chooses to do so, a meeting 
with the immediate supervisor of the initial 
decision-maker, in order to ensure full compliance 
with due process requirements, the case must be 
REMANDED to the M&ROC in Wichita, Kansas for the 
following development:

1.  The M&ROC should notify the veteran 
and his representative of his right to 
request reconsideration, and a meeting 
with the immediate supervisor of the 
initial VA decision-maker, pursuant to 
regulation 38 C.F.R. § 17.133, and allow 
him the appropriate opportunity to do so.

2.  In the event that the veteran 
requests reconsideration of the 
determination made by the MAS of the 
Wichita M&ROC to deny reimbursement or 
payment of the cost of the private 
medical services he received in April 
1998, the RO should ensure that the 
provisions of 38 C.F.R. § 17.133 
concerning any requested meeting, and the 
issuance of a written decision by the 
immediate supervisor of the initial VA 
decision-maker, are followed.

3.  In the event that a meeting is held 
pursuant to 38 C.F.R. § 17.133 and the 
veteran requests that the meeting be 
taped and transcribed, the M&ROC should 
ensure that a copy of the transcript of 
such meeting is placed in the claims file 
for review.

4.  After the development requested in 
paragraphs 1 through 3 above has been 
completed, to the extent possible, the 
M&ROC should again review the record.  If 
an additional meeting was held and 
additional evidence or testimony was 
elicited, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


